                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            ORANGEBURG DIVISION


Aaron D. Stanley,                             )       CIA No. : 5:19-cv-01426-RMG
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )                       ORDER
                                              )
Nardia Pressley, Curtis Brown, and            )
Sara Thacker,                                 )
                                              )
                       Defendants.            )


       This matter is before the Court upon the Report and Recommendation ("R & R")

(Dkt. No. 35) of the Magistrate Judge to grant Defendants' motions to dismiss (Dkt. Nos.

29, 33) and dismiss Plaintiffs case with prejudice for lack of prosecution. For the following

reasons, the Court adopts the R & R as the order of the Court.

       On September 10, 2019, a Roseboro order was issued by the Court advising

Plaintiff of the necessity to adequately respond to Defendants' motions. (Dkt. No. 30.)

Plaintiff was informed that failure to respond could result in granting Defendants' motions

and ending the case. (Id.) The Roseboro order was mailed to Plaintiffs last known address

but was later returned as undeliverable. (Dkt. Nos. 31 , 34.) The Plaintiff was advised by

order dated May 17, 2019 of his responsibility to notify the Court in writing if his address

changed. (Dkt. No. 9 at 3.) Pursuant to Rule 41(b) if the Plaintiff fails to prosecute or

comply with an order of the court, the action may be dismissed. Fed R. Civ. P. 4l(b). The

Court received no response from Plaintiff and the time to respond has passed. Plaintiffs

lack of response indicates an intent not to prosecute this case and subjects this case to

dismissal. Chandler Leasing Corp. v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982); Ballard v.
Carlson, 882 F.2d 93 (4th Cir. 1989). Accordingly, the Court adopts the R& Ras the order

of the Court (Dkt. No. 35) and Plaintiffs case is DISMISSED WITH PREJUDICE.

       AND IT IS SO ORDERED.



                                                   United States District Court Judge
December__:=_, 2019
          ,"'.)




Charleston, South Carolina
